Citation Nr: 0325292	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-03 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include consideration of entitlement to service connection 
as the result of an undiagnosed illness manifested.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977, and from November 1990 to May 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) new Orleans, Louisiana, Regional 
Office (RO).  The Board notes that when the claim was 
originally presented before the Board, there were four issues 
on appeal.  Three of the issues involved entitlement to 
service connection (numbness of the legs, a skin disability, 
low back disability).  The fourth issue was whether a well-
grounded claim had been presented with respect to the claim 
for entitlement to service connection for a lower back 
disability.  

In a March 2000 decision, the Board denied the veteran's 
claim for entitlement to service connection for numbness of 
the legs, to include consideration of entitlement to service 
connection for an undiagnosed illness manifested as numbness 
of the legs.  The Board also determined that the veteran had 
presented a well-grounded claim for the issue involving 
service connection for a lower back disability.  Following 
those determinations, the Board remanded the claim to the RO 
for the purpose of additional development.

The claim was developed and then returned to the Board for 
review.  In October 2001, the Board returned the claim to the 
RO due to the enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the October 2001, the Board requested the RO to obtain a 
medical examination of the veteran to determine whether the 
veteran had a current a skin disability and, if so, whether 
the skin disability was related to or caused by the veteran's 
military service.  Such a nexus was discovered, and the RO 
granted service connection for a skin disability by rating 
action in June 2003.  The remaining issue involving the lower 
back has since been returned to the Board for review.

Testimony was provided at a hearing at the RO in August 1998.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran is a Persian Gulf veteran for VA compensation 
purposes because he served in the Southwest Asia theatre of 
operations.

3.  The veteran's service medical records are silent for 
findings of, or treatment for, a lower back disability.

4.  The veteran is diagnosed with degenerative arthritis of 
the low back.  

5.  Medical evidence etiologically linking the veteran's 
lower back disability with his military service has not been 
presented.


CONCLUSION OF LAW

A lower back disability, or a lower back condition that can 
be classified as a sign or symptom of an undiagnosed illness, 
was not incurred in or aggravated by service or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a lower back disability that 
began in or was caused by his military service.  
Alternatively, the veteran also claims that he suffers from 
an undiagnosed disability manifested by lower back pain and 
discomfort due to his service in the Persian Gulf.

As reported, during the course of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted; see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist, 
eliminated the concept of a well-grounded claim, and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the original statement of the case (SOC), the 
supplemental statements of the case (SSOC), and the Board's 
remands.  He has been told that he needed to submit evidence 
supporting his assertions that he has either a diagnosed 
disability or an undiagnosed disability, and that either one 
is related to his military service.  Moreover, he has been 
told that the evidence did not originally show that his 
claimed disability was service-connected.  He has also been 
informed of the evidence needed to support his claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names of addresses of medical facilities, doctors, witnesses, 
and the like that would corroborate his assertions.  The VA 
accomplished this task through the issuance of VCAA letters 
and other correspondence that spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  The 
VA also informed him that it would request any records that 
it received notification of, along with any other evidence, 
but that it was his responsibility to ensure that the VA 
received the records.  Additionally, in order to ensure that 
an adequate evaluation of the veteran's disability was 
procured and before the VA, the veteran underwent a VA 
examination.  Therefore, VA has adequately notified the 
veteran of the evidence it would obtain and of the evidence 
that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  It 
also provided a medical examination of the veteran in order 
to determine whether the veteran was now suffering from a 
ratable disorder and the etiology of such a condition.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

Entitlement to service connection requires that the evidence 
show a current disability, an in-service disease or injury, 
and a link between the disability and the in-service disease 
or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 
2000).

With respect to the veteran's assertions that as a result of 
his service during Operation Desert Shield/Storm he now 
suffers from an undiagnosed illness manifested by lower back 
symptoms, for VA purposes, the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theatre of operations during 
Operation Desert Shield/Storm.  The theatre of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 U.S.C.A. § 1117(d), (f) (West 
2002); 38 C.F.R. § 3.317(d) (2002).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2002).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

For the purposes of § 3.317(a)(1), "signs" or "symptoms" 
which may be manifestations of an undiagnosed illness 
include, but are not limited to: 

(1)  fatigue; 
(2)  signs or symptoms involving skin; 
(3)  headache; 
(4)  muscle pain; 
(5)  joint pain; 
(6)  neurologic signs or symptoms; 
(7)  neuropsychological signs or 
symptoms; 
(8)  signs or symptoms involving the 
respiratory system (upper or lower); 
(9)  sleep disturbances; 
(10)  gastrointestinal signs or symptoms; 
(11)  cardiovascular signs or symptoms; 
(12)  abnormal weight loss; and 
(13)  menstrual disorders. 

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2002).

To summarize, there are alternative means by which service 
connection might be established: (1) objective indications of 
chronic disability resulting from illness 
that cannot be attributed to a known diagnosis or that is 
attributable to a chronic multi-symptom illness; (2) 
competent evidence of direct incurrence or aggravation of a 
diagnosed illness or injury in service, with chronic 
residuals; or (3) competent medical evidence linking a 
current diagnosed disability with disease or injury shown in 
service. 

In the present case, the veteran served in Southwest Asia 
from December 30, 1990, to May 5, 1991.  Because he served in 
the Southwest Asia theatre of operations during the Persian 
Gulf War, the veteran is considered to be a Persian Gulf War 
veteran.

The veteran underwent an examination of his back in October 
1996.  Prior to the exam, the veteran told the doctor that he 
had been experiencing muscle spasms in his back since 1994.  
He admitted that he did not know of any specific injury that 
would have caused his complaints.  The examiner noted that 
the veteran had x-ray films produced in June 1996 that were 
"read as normal".  A diagnosis of low back pain was given.  
An etiological opinion was not provided.

Two years later, in October 1998, an electromyography of the 
veteran was accomplished through the Neurology Department at 
the VA Medical Center in New Orleans.  Upon completion of the 
exam, the examiner wrote the following:

Conclusions:  Abnormal study c/w with 
left L5-S1 radiculopathy with active 
denervation in paraspinals and chronic 
denervation/renervation in distally 
innervated muscles.

In conjunction with his claim, the veteran provided testimony 
before the RO.  Upon questioning, the veteran claimed that he 
had starting suffering from back pain while he was in the 
military but that he had not told anyone about the pain.  See 
RO Hearing Transcript, Page 19, August 27, 1998.  He told the 
inquisitor that he slipped off a step of a crane and hit his 
back, and that was when his back started to bother him.  He 
further admitted that he did not seek medical attention for 
back pain until 1994 - two years after his discharge from the 
military.  Further questioning revealed a diagnosis involving 
the lumbar disc and that he was taking pain medication for 
relief.

Another orthopedic examination of the veteran was conducted 
in April 2002.  The examiner noted that he had reviewed the 
veteran's claim folder and medical records.  X-rays showed 
degenerative arthritis of the lumbar spine.  Upon completion 
of the exam, the doctor wrote that the veteran did not have 
an undiagnosed condition of the lower back but instead was 
suffering from degenerative arthritis of the lower back.  He 
further opined that such a disability did not begin while the 
veteran was in service but instead began years after the 
veteran was discharged from the military.  The examiner wrote 
the following:

The diagnosis of the low back 
pathology is degenerative arthritis 
of the lumbar spine. . . .I could 
not find any evidence that (the 
veteran) sustained injury while in 
the service and the first 
information about it in the records 
indicates that complaints have 
started several years after he was 
discharged from the service.

In this instance, the veteran has asserted that he now 
suffers from some type of lower back condition and that this 
condition is related to his military service.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  Thus, in absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Hence, while the 
veteran can testify about the pain he is suffering or about 
symptoms he may experience, he may not self-diagnose a 
disability, disease, or disorder.  In other words, while the 
veteran may testify that he suffers from pain in his back, he 
may not self-diagnose a disability.  He does not possess the 
expertise to do so.  Consequently, his statements are 
insufficient to establish service connection.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a disability of the lower back, 
medical evidence showing a causal link between this 
disability and the veteran's military service has not been 
presented.  The veteran's service medical records are silent 
for complaints of or treatment for a lower back disability.  
Despite the veteran's assertions, he does not suffer from an 
undiagnosed condition of the lower back manifested by low 
back pain and stiffness.  His disability has been given a 
definitive diagnosis of degenerative arthritis of the lumbar 
spine.  Moreover, the medical evidence does not show that a 
lower back disability began while the veteran was in service 
or that the veteran's current back disability is related to 
his military duties.  

None of the doctors who have examined the veteran have 
indicated that the veteran's current back disability is due 
an unknown cause or agent that the veteran may have been 
exposed to while serving in the Persian Gulf theatre of 
operations.  Instead, the evidence indicates that the 
veteran's lower back disability did not exhibit symptoms and 
manifestations until 1994 - two to three years after the 
veteran was discharged from the service.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  Thus, the 
veteran's claim is thus denied.  


ORDER

Entitlement to service connection for a low back disability, 
to include consideration of entitlement to service connection 
as the result of an undiagnosed illness manifested, is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.  In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you.


 


